Citation Nr: 1139491	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-36 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for the Veteran's chronic left ear otitis media with perforation and hearing loss disability, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted]


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from November 1943 to May 1946 and from October 1950 to October 1951.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the North Little Rock, Arkansas, Regional Office (RO) which, in pertinent part, denied an increased evaluation for the Veteran's chronic left ear otitis media with perforation and hearing loss disability.  In August 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  In September 2011, the Board advanced the Veteran's claim on the docket on its own motion.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The Veteran asserts that an increased evaluation is warranted for his service-connected chronic left ear disability as he is unable to follow conversations; must lip read and ask people to repeat themselves; and experiences chronic equilibrium problems secondary to his left ear disability.  

At the August 2010 hearing before the undersigned Acting Veterans Law Judge sitting at the RO, the Veteran and Mr. [redacted] testified that the Veteran had profound hearing loss disability and experienced significant problems with ambulation due to his impaired equilibrium.  The Veteran reported that he had an appointment at a VA medical facility to be seen for his impaired balance.  Clinical documentation of the cited VA treatment is not of record.  The Board observes that VA clinical documentation dated after July 28, 2008, is not of record.  

VA should obtain all relevant VA clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

At the August 2010 hearing on appeal, the Veteran testified that his service-connected left ear disability had increased in severity since his last VA examination for compensation purposes.  The Veteran was last afforded a VA evaluation which encompassed his left ear in August 2009.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran after July 28, 2008.  

2.  Then schedule the Veteran for a VA examination to accurately determine both the nature and severity of the Veteran's service-connected left ear otitis media, perforation, and hearing loss disability.  All indicated tests and studies, including audiological evaluation, should be accomplished and the findings then reported in detail.  The examiner should fully describe the functional and occupational limitation that results from the Veteran's service-connected left ear and hearing loss disabilities.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a detailed rationale for all stated opinions. 

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

